In an action to recover damages for personal injuries, the defendants Samuel J. Lefrak, Ethel Lefrak, Emanuel Schaffer, and Lefrak Management Corp., appeal from an order of the Supreme Court, Queens County (Hentel, J.), entered November 16, 1990, which denied their motion to compel disclosure of information pursuant to CPLR 3101 (d).
Ordered that the order is affirmed, with costs.
We reject the appellants’ contention that the plaintiff failed to properly respond to their request for information on the plaintiff’s expert witness (see, CPLR 3101 [d] [1] [i]). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.